Exhibit 10.2

 

SECURITIES PLEDGE AGREEMENT

 

 

THIS AGREEMENT is made as of April 13, 2016.

 

TO:

 

GOLDMAN SACHS LENDING PARTNERS LLC, in its capacity as collateral agent for the
benefit of the Secured Parties (together with its successors and assigns in such
capacity, “Collateral Agent”)

 

 

 

GRANTED BY:

 

ATLANTIC POWER CORPORATION (together with its successors and assigns, the
“Sponsor”) and ATLANTIC POWER GP II, INC. (together with its successors and
assigns, the “General Partner” and, together with Atlantic Power, “Grantors”)

 

 

RECITALS:

 

A.                                    Pursuant to the credit and guaranty
agreement (as amended, supplemented, restated, extended, renewed or replaced
from time to time, the “Credit Agreement”) dated as of April 13, 2016 between
APLP Holdings Limited Partnership (together with its successors and assigns,
“Borrower”), by its general partner, the General Partner, certain subsidiaries
of the Borrower, as Guarantors, the Lenders party thereto from time to time,
Goldman Sachs Bank USA and Bank of America, N.A (“Bank of America”), as L/C
Issuers, Collateral Agent, and Goldman Sachs Lending Partners LLC (“Goldman
Sachs”), as administrative agent (together with its successors and assigns in
such capacity, “Administrative Agent”), with Goldman Sachs and Bank of America,
as joint syndication agents, Goldman Sachs, Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“Merrill Lynch”), RBC Capital Markets(1) (“RBC”), The Bank
of Tokyo-Mitsubishi UFJ, Ltd., a member of MUFG, a global financial group
(“MUFG”), and Wells Fargo Securities, LLC (“Wells Fargo”), as term facility
joint lead arrangers, Goldman Sachs, Merrill Lynch, RBC, MUFG, Wells Fargo and
Industrial and Commercial Bank of China (“ICBC”), as revolving facility joint
lead arrangers, Goldman Sachs and Merrill Lynch, as term facility joint
bookrunners, and Goldman Sachs, Merrill Lynch, RBC, MUFG, Wells Fargo and ICBC,
as revolving facility joint bookrunners, the Lenders and L/C Issuers have agreed
to make available to Borrower certain credit facilities in accordance therewith;

 

B.                                    Subject to the terms and conditions of the
Credit Agreement, certain Credit Parties may enter into one or more Hedge
Agreements with one or more Lender Counterparties and one or more Permitted
Secured Commodity Hedge Agreements with one or more Lender Commodity Hedge
Counterparties;

 

C.                                    (i) The Sponsor holds all of the issued
and outstanding Equity Interests of the General Partner and (ii) the Sponsor and
the General Partner together hold all of the issued and outstanding Equity
Interests of the Borrower, and as such, the General Partner has agreed to
provide a limited recourse guarantee of the Obligations pursuant to the limited
recourse guarantee dated the date hereof (as amended, supplemented, restated,
extended, renewed or replaced from time to time, the “General Partner Limited
Guarantee”) and the Sponsor has provided its Guaranty pursuant to the Credit
Agreement;

 

D.                                    As security for the fulfilment of all of
each Grantor’s Secured Obligations, each Grantor has agreed to grant a security
interest in and pledge of its Pledged Securities in favour of the Collateral
Agent.

 

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
Collateral Agent agree as follows:

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is the marketing name for the capital markets
businesses of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.1                               Defined Statutory Terms

 

Unless the context otherwise requires or unless otherwise specified, all the
terms used in this Agreement without initial capitals, which are defined in the
PPSA or the STA, have the same meanings in this Agreement as in the PPSA or the
STA, as applicable.

 

1.2                               Definitions

 

All capitalized terms used and not defined elsewhere in this Agreement, and all
capitalized terms used and not defined in the provisions incorporated by
reference into this Agreement, shall have the meanings ascribed to them in the
Credit Agreement and shall be incorporated by reference into this Agreement, and
the following words and terms have the meanings set out below:

 

“Agreement” means this securities pledge agreement (including, for the avoidance
of doubt, the preamble and recitals, definitions incorporated herein by
reference and any exhibits and schedules attached hereto) as it and they may be
amended, supplemented, extended, renewed, restated or otherwise modified from
time to time;

 

“Certification Date” shall mean the later of (i) the date of this Agreement,
(ii) the date of the most recent certificate delivered to Administrative Agent
pursuant to Section 5.1(c) of the Credit Agreement, and (iii) the most recent
Credit Date.

 

“Issuers” means the General Partner and the Borrower.

 

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement among the Sponsor and the General Partner dated as of February 26,
2014, as amended April 13, 2016, and as further amended, restated, supplemented,
modified or replaced from time to time.

 

“PPSA” means the Personal Property Security Act (Ontario); provided, however, if
the validity, attachment, perfection (or opposability), effect of perfection or
of non-perfection or priority of Collateral Agent’s security interest in any
Pledged Securities are governed by the personal property security laws or laws
relating to movable property of any jurisdiction other than the Province of
Ontario, PPSA shall include those personal property security laws or laws
relating to movable property in such other jurisdiction for the purpose of the
provisions hereof relating to such validity, attachment, perfection (or
opposability), effect of perfection or of non-perfection or priority and for the
definitions related to such provisions.

 

“Pledged Securities” means any and all and any part of Equity Interests of the
Issuers in which any Grantor now or subsequently has an interest, including all
warrants and options relating to such Equity Interests and any substitutions,
additions and proceeds arising out of any consolidation, subdivision,
reclassification, conversion, stock dividend or similar increase or decrease in
or alteration of the capital of such Persons or any other event.

 

“Secured Obligations” means, in respect of each Grantor, all debts, liabilities
and obligations, of any kind or nature, present or future, direct or indirect,
absolute or contingent, matured or unmatured, at any time or from time to time
due or accruing due and owing or otherwise payable by such Grantor arising under
the General Partner Limited Guarantee or the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

“STA” means the Securities Transfer Act (Ontario); provided, however, if the
rules governing the transfer, holding or control of securities or other
financial assets or interests therein which are Pledged Securities are governed
by the laws of any jurisdiction other than the Province of Ontario, STA shall
include such laws for the purpose of the provisions hereof relating to the
transfer, holding and control of such Pledged Securities or interests therein
and for the definitions related to such provisions.

 

1.3                               Certain Rules of Interpretation

 

In this Agreement:

 

(a)                                 Governing Law — This Agreement is made under
and shall be governed by and construed in accordance with the laws of the
Province of Ontario and the laws of Canada applicable in the Province of Ontario
without prejudice to or limitation of any other rights or remedies available
under the laws of any other applicable jurisdiction.

 

(b)                                 Headings — Headings of Articles and Sections
are inserted for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

 

(c)                                  Including — Where the word “including” or
“includes” is used in this Agreement, it means “including (or includes) without
limitation”.

 

(d)                                 No Strict Construction — The language used
in this Agreement is the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(e)                                  Number and Gender — Unless the context
otherwise requires, words importing the singular include the plural and vice
versa and words importing gender include all genders.

 

(f)                                   Severability — If, in any jurisdiction,
any provision of this Agreement or its application to any party or circumstance
is restricted, prohibited or unenforceable, such provision shall, as to such
jurisdiction, be ineffective only to the extent of such restriction, prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement and without affecting the validity or enforceability of such provision
in any other jurisdiction or without affecting its application to other parties
or circumstances.

 

(g)                                  Statutory references — A reference to a
statute includes all regulations made pursuant to such statute and, unless
otherwise specified, the provisions of any statute or regulation which amends,
revises, restates, supplements or supersedes any such statute or any such
regulation.

 

(h)                                 Time — Time is of the essence in the
performance of the parties’ respective obligations.

 

1.4                               Entire Agreement

 

This Agreement and the other Credit Documents, constitutes the entire agreement
between the parties and sets out all the covenants, promises, warranties,
representations, conditions, understandings and agreements between the parties
pertaining to the subject matter of this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written.  There are no covenants, promises, warranties, representations,
conditions, understandings or other agreements, oral or written, express,
implied or collateral between the parties in connection with the subject matter
of this Agreement except as specifically set forth in this Agreement and the
other Credit Documents.

 

3

--------------------------------------------------------------------------------


 

1.5                               Schedules

 

The schedules to this Agreement, as listed below, are an integral part of this
Agreement:

 

Schedule

 

Description

A

 

Pledged Securities

 

ARTICLE 2
PLEDGE AND SECURITY INTEREST

 

2.1                               Pledge

 

As continuing security for the due and timely payment and performance by each
Grantor of its Secured Obligations, each Grantor grants to and in favour of the
Collateral Agent, a first continuing, fixed and specific security interest in
the Pledged Securities in which it has an interest.  Each Grantor delivers to
and deposits with the Collateral Agent all security certificates evidencing the
Pledged Securities together with all other necessary documents and effective
endorsements to enable the Collateral Agent or its agent or nominee, as the
Collateral Agent may direct, to be registered as the owner of and to transfer or
sell or cause to be transferred or sold the Pledged Securities upon any
enforcement of the Collateral Agent’s rights and remedies.  If any Grantor
acquires any security certificates evidencing the Pledged Securities after the
date of this Agreement, such Grantor shall immediately deliver and deposit all
such security certificates to the Collateral Agent, its agent or nominee,
together with all other necessary documents and effective endorsements to enable
the Collateral Agent or its agent or nominee to be registered as the owner of
and to transfer or sell or cause to be transferred or sold such Pledged
Securities upon any enforcement of the Collateral Agent’s rights and remedies. 
To the extent that any of the Pledged Securities are uncertificated securities
registered in the name of any Grantor or its nominee or agent, such Grantor
shall immediately:

 

(a)                                 cause the Issuer of such Pledged Securities
to register the Collateral Agent or its agent or nominee, as the Collateral
Agent may direct, as the registered owner of such Pledged Securities; or

 

(b)                                 deliver to the Collateral Agent an
irrevocable agreement of the issuer of such Pledged Securities satisfactory to
the Collateral Agent that the applicable Issuer will comply with instructions
that are originated by the Collateral Agent without the further consent of such
Grantor.

 

2.2                               Attachment and Value

 

Each Grantor acknowledges:

 

(a)                                 receipt of a copy of this Agreement;

 

(b)                                 that value has been given;

 

(c)                                  that the security interest created by this
Agreement is intended to attach, as to the Pledged Securities, upon the
execution by each Grantor of this Agreement and operates as a present, fixed and
specific charge of the Pledged Securities;

 

4

--------------------------------------------------------------------------------


 

(d)                                 that neither the execution of, nor filing
with respect to, this Agreement shall obligate the Collateral Agent to make any
advance or loan or further advance or bind the Collateral Agent to grant or
extend any credit to the Borrower or any Grantor; and

 

(e)                                  that the security interest created by this
Agreement shall be effective whether all or part of the Obligations shall be
advanced before, upon or after the date of execution of this Agreement.

 

ARTICLE 3
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.1                               Representations and Warranties

 

Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties on and as of each Certification Date the matters set out below:

 

(a)                                 Ownership of Pledged Securities —

 

(i)                                     Each Grantor is the registered and
beneficial owner of, and has good title to, the Pledged Securities subject only
to the security interest created by this Agreement;

 

(ii)                                  The Pledged Securities set out on Schedule
A represent all of the issued and outstanding Equity Interests of the Issuers;

 

(iii)                               The Pledged Securities have been duly issued
and are outstanding as fully paid and non-assessable securities and all of the
warrants and options relating thereto are in full force and effect;

 

(iv)                              No Grantor has granted nor has it agreed to
grant any right to acquire an interest in any of the Pledged Securities;

 

(v)                                 None of the rights of any Grantor arising as
the legal and beneficial owner of the Pledged Securities have been surrendered,
cancelled or terminated;

 

(vi)                              There is no default or dispute existing in
respect of the Pledged Securities;

 

(vii)                           Other than the Collateral Agent, no Person has
control of the Pledged Securities;

 

(viii)                        The jurisdiction of each Issuer (determined in
accordance with Section 44(5) of the STA) is set out on Schedule A;

 

(ix)                              No delivery has occurred in respect of any
Pledged Securities that constitute uncertificated securities of the Issuers
other than any delivery in favour of the Collateral Agent;

 

(x)                                 Each Grantor has not given its consent to
any agreement whereby any of the Issuers agree to comply with instructions that
are originated by any Person other than such Grantor in respect of any Pledged
Securities that constitute uncertificated securities of an Issuer, without the
further consent of such Grantor, other than any such consents given by such
Grantor relating to agreements for instructions to be originated by the
Collateral Agent; and

 

5

--------------------------------------------------------------------------------


 

(xi)                              All of the Pledged Securities are certificated
and the partnership agreement, articles of association or other constating
documents, as applicable, of each Issuer which is a partnership or limited
liability company expressly state that the Pledged Securities thereof are
“securities” for the purposes of the STA.

 

(b)                                 Authority — Each Grantor has full corporate
power, authority and capacity to enter this Agreement and to pledge the Pledged
Securities and to grant to the Collateral Agent the security interest created by
this Agreement;

 

(c)                                  Due Execution — This Agreement has been
duly executed and delivered by each Grantor and constitutes an enforceable
obligation against such Grantor in accordance with its terms except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

(d)                                 Status — The Sponsor is a corporation,
incorporated under the laws of the Province of British Columbia and the General
Partner is a corporation duly incorporated and validly existing under the laws
of the Province of British Columbia.

 

(e)                                  General Partner — Other than in its
capacity as general partner of the Borrower, the General Partner does not own
any assets or properties (other than the Pledged Securities in which it has an
interest), have any Indebtedness or undertake or carry on any business.

 

(f)                                   Place of Business of Grantors — The
following are each Grantor’s place(s) of business, chief executive office and
registered or head office, if any:

 

Grantor

 

Places of Business

 

Chief Executive
Office and Head
Office

 

Registered Office

Sponsor

 

3 Allied Drive,
Suite 220,
Dedham, MA
02026 USA

 

3 Allied Drive,
Suite 220,
Dedham, MA
02026 USA

 

1900 – 355
Burrard Street
Vancouver, BC
V6C 2G8

General Partner

 

3 Allied Drive,
Suite 220,
Dedham, MA
02026 USA

 

3 Allied Drive,
Suite 220,
Dedham, MA
02026 USA

 

1900 – 355
Burrard Street
Vancouver, BC
V6C 2G8

 

3.2                               Covenants

 

Each Grantor covenants that:

 

(a)                                 Additional Certificates — If any Grantor
shall become entitled to receive or shall receive any security certificate,
option or right in respect of the Pledged Securities, such Grantor shall accept
as the Collateral Agent’s agent, hold such security certificates in trust for
the Collateral Agent and immediately deliver them to the Collateral Agent (or to
the Collateral Agent’s agent or nominee, as the Collateral Agent may direct) in
the exact form received, together with the documents and effective endorsements
to enable the Collateral Agent or its nominee to be registered as owner, to be
held by the Collateral Agent as additional security for the Secured
Obligations.  Upon the occurrence of an

 

6

--------------------------------------------------------------------------------


 

Event of Default which is continuing, any sums paid in respect of the Pledged
Securities upon the liquidation or dissolution of the Issuers shall be paid to
the Collateral Agent to be held by it as part of the Pledged Securities.  In
case any distribution of capital shall be made in respect of the Pledged
Securities or any property shall be distributed with respect to the Pledged
Securities pursuant to the recapitalization, reclassification or reorganization
of the capital of the Issuers, the property so distributed shall be delivered to
the Collateral Agent or its agent or nominee as the Collateral Agent may direct
to be held by it as part of the Pledged Securities.  Upon the occurrence of an
Event of Default which is continuing, if any money or property paid or
distributed in respect of the Pledged Securities shall be received by any
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Agent, hold the money or property in trust for the Collateral
Agent, segregated from other funds of such Grantor, as part of the Pledged
Securities;

 

(b)                                 Issuance of Additional Equity Interests —
The Grantors shall not permit any issuance of additional securities in the
capital of the Issuers unless all such additional securities are, immediately
upon their issuance, pledged in favour of the Collateral Agent and each Grantor
does, or causes to be done, all such acts and things and provides such
agreements, instruments and documents necessary for the Collateral Agent to
obtain control of such additional securities within the meaning of the STA;

 

(c)                                  Securities — The Grantors shall not permit
any partnership agreement, articles of association or other constating documents
in effect from time to time, as applicable, of each Issuer which is a
partnership or limited liability company, to cease to expressly state that the
Equity Interests thereof are “securities” for the purposes of the STA.

 

(d)                                 Defend — Each Grantor shall promptly notify
the Collateral Agent of any Lien or other adverse claim made or asserted against
any of the Pledged Securities and shall defend the Collateral Agent’s security
interest in the Pledged Securities against any and all claims and demands
whatsoever including any adverse claim as defined in the STA;

 

(e)                                  No Other Grant of Security Interest — No
Grantor shall grant a security interest or any other Lien in the Pledged
Securities to any Person other than the Collateral Agent;

 

(f)                                   Change of Jurisdiction — The Grantors
shall give 30 days’ prior written notice to Collateral Agent of any change of
jurisdiction (including a change in the jurisdiction of incorporation or
organization), name, registered office, head office, chief executive office or
principal place of business of any Grantor or Issuer;

 

(g)                                  No Transfer — No Grantor shall sell,
dispose of, assign, convey or otherwise transfer any of the Pledged Securities,
or any rights thereunder, except in connection with a transaction expressly
permitted under the Credit Agreement;

 

(h)                                 No Granting of Control

 

No Grantor shall:

 

(i)                                     deliver any Pledged Securities that
constitute uncertificated securities to any Person other than the Collateral
Agent; or

 

(ii)                                  consent to any agreement whereby any
Issuer agrees to comply with instructions that are originated by any Person
other than the Collateral Agent in respect of any Pledged Securities that
constitute uncertificated securities.

 

7

--------------------------------------------------------------------------------


 

(i)                                     General Partner — Other than in its
capacity as general partner of the Borrower, the General Partner shall not own
any assets or properties (other than the Pledged Securities in which it has an
interest), have any Indebtedness or undertake or carry on any business.

 

(j)                                    Consents — With respect to any Issuer
that is a partnership, if the Grantors own less than 100% of the Equity
Interests in such Issuer, the Grantors shall use their commercially reasonable
efforts to obtain the consent of each other holder of partnership interests in
such Issuer to the Security Interest and following an Event of Default, the
transfer of such Pledged Securities to the Collateral Agent or its designee, and
to the substitution of the Collateral Agent or its designee as a partner or
member with all the rights and powers related thereto.  Each Grantor consents to
the grant by each other Grantor of the Security Interest in all Pledged
Investment Property to the Collateral Agent and without limiting the generality
of the foregoing consents to the transfer of any Pledged Securities to the
Collateral Agent or its designee following an Event of Default and to the
substitution of the Collateral Agent or its designee as a partner in any
partnership with all the rights and powers related thereto

 

ARTICLE 4
RIGHTS RELATING TO THE PLEDGED SHARES

 

4.1                               Voting Rights

 

(a)                                 Until the occurrence of an Event of Default
which is continuing, each Grantor shall be entitled to exercise all voting
rights in respect of the Pledged Securities.  No votes shall be cast or action
taken which would:

 

(i)                                     be prejudicial to the Collateral Agent’s
security interest;

 

(ii)                                  impair or reduce the value of or restrict
the transferability of the Pledged Securities; or

 

(iii)                               be inconsistent with or violate any
provisions of this Agreement, Collateral Agent or any other agreement.

 

(b)                                 Until the occurrence of an Event of Default
which is continuing, if any of the Pledged Securities are registered in the
Collateral Agent’s, its agent’s or nominee’s name, the Collateral Agent, on the
Grantors’ written request, shall execute and deliver or cause its agent or
nominee to execute and deliver to the Grantors suitable proxies, voting powers
or powers of attorney in favour of each Grantor or its nominee or nominees for
voting or taking any other action that such Grantor is permitted to take in
respect of the Pledged Securities.

 

4.2                               Dividends and Distributions

 

Until the occurrence of an Event of Default which is continuing, each Grantor
shall be entitled to receive and deal with (except as restricted by this
Agreement or the Credit Agreement) any interest and regular cash dividends at
any time payable on or with respect to the Pledged Securities, provided,
however, that in respect of the Pledged Securities which have been transferred
to or are under the control of the Collateral Agent, or its nominee or agent,
other than any interest or regular cash dividends, the Collateral Agent may at
its discretion (i) hold as additional security any proceeds received in respect
of such Pledged Securities, and (ii) apply, set-off, or net any money or funds
received from the Pledged Securities to reduce Secured Obligations.

 

8

--------------------------------------------------------------------------------


 

4.3                               Rights and Duties of the Collateral Agent

 

Upon the occurrence of an Event of Default which is continuing, all of each
Grantor’s rights pursuant to Sections 4.1 and 4.2 shall cease and the Collateral
Agent may enforce any of each Grantor’s rights with respect to the Pledged
Securities.  Upon the occurrence of an Event of Default which is continuing,
each Grantor shall and shall be deemed to hold all Pledged Securities not under
the control of the Collateral Agent in trust, separate and apart from other
property and assets of each Grantor, for the benefit of the Collateral Agent
until all Secured Obligations owing by each Grantor to the Collateral Agent have
been paid in full, and shall forthwith transfer control of such Pledged
Securities to the Collateral Agent, or its nominee or agent, as the Collateral
Agent may direct.  The Collateral Agent and its nominee shall not have any duty
of care with respect to the Pledged Securities other than to use the same care
in the custody and preservation of the Pledged Securities as it would with its
own property.  The Collateral Agent or its nominee may take no steps to defend
or preserve the Grantors’ rights against the claims or demands of others.

 

ARTICLE 5
DEFAULT AND REMEDIES

 

5.1                               Remedies

 

Upon the occurrence of an Event of Default, the security interest created by
this Agreement shall immediately become enforceable and the Collateral Agent may
take any one or more of the following actions:

 

(a)                                 Sale — Realize upon or dispose of all or
part of the Pledged Securities by private sale, public sale or otherwise upon
and conditions as the Collateral Agent may determine (whether commercially
reasonable or not), and apply and allocate any proceeds arising from the
realization of the Pledged Securities to the Secured Obligations in any manner
as the Collateral Agent, in its absolute discretion, shall deem appropriate;

 

(b)                                 Retain — Irrevocably elect to retain all or
part of the Pledged Securities by giving notice to each Grantor;

 

(c)                                  Rights as Owners — Exercise any or all of
the rights and privileges attaching to the Pledged Securities and deal with the
Pledged Securities as if the Collateral Agent were the absolute owner of the
Pledged Securities (including causing the Pledged Securities to be registered in
the name of the Collateral Agent or its agent or nominee as the Collateral Agent
may direct) and collect, draw upon, receive, appropriate and sell all or any
part of the Pledged Securities;

 

(d)                                 Bankruptcy Claims — File proofs of claims or
other documents as may be necessary or desirable to have its claim lodged in any
bankruptcy, winding-up, liquidation, arrangement, dissolution or other
proceedings (voluntary or otherwise) relating to the Grantor;

 

(e)                                  Enforcing Third Party Obligations — In each
Grantor’s name, perform, at each Grantor’s expense, any and all of each
Grantor’s obligations or covenants relating to the Pledged Securities and
enforce performance by any other parties of their obligations in relation to the
Pledged Securities and settle any disputes with other parties upon terms that
the Collateral Agent deems appropriate, in its discretion;

 

(f)                                   Appointment of Receiver — Appoint any
Person to be a receiver (which term shall include a receiver and manager) of all
or part of the Pledged Securities and remove any

 

9

--------------------------------------------------------------------------------


 

receiver and appoint another receiver (any receiver shall have the authority to
do any of the acts specified in Subsections 5.1(c), (d), (e) and (g) and to take
possession of and collect dividends, interest, distributions and other payments
payable to each Grantor in respect of the Pledged Securities and pay all charges
in respect of the Pledged Securities);

 

(g)                                  Application to Secured Obligations — Apply
any dividends, interest, distributions and other payments payable to each
Grantor in respect of the Pledged Securities to the Secured Obligations, in
accordance with Section 5.5; or

 

(h)                                 All Other Action — Take any other action
permitted by this Agreement, by law or in equity.

 

5.2                               Sale of Pledged Securities

 

Any sale pursuant to Subsection 5.1(a) may be made, whether commercially
reasonable or not, with or without any special condition as to the upset price,
reserve bid, title or evidence of title or other matter and may be made from
time to time as the Collateral Agent in its sole discretion deems fit, with
power to vary or rescind any sale or buy in at any public sale and resell
without being answerable for any loss.  The Collateral Agent may sell the
Pledged Securities for a consideration payable by instalments either with or
without taking security for the payment of the instalments and may make and
deliver to any purchaser good and sufficient conveyances of the Pledged
Securities and give receipts for the purchase money, and the sale shall be a
perpetual bar, both at law and in equity, against each Grantor and all those
claiming an interest by, from, through or under each Grantor.  If there is a
sale pursuant to Subsection 5.1(a), each Grantor agrees to provide all
information, certificates and consents required under applicable securities laws
or under the rules, by-laws or policies of the exchange(s) on which any of the
Pledged Securities may be listed and posted for trading to permit the sale of
the Pledged Securities in compliance with the applicable laws, rules, by-laws or
policies.

 

5.3                               No Obligation or Responsibility of Collateral
Agent for Certain Matters

 

The Collateral Agent shall not be under any obligation, or be liable or
accountable for any failure, to:

 

(a)                                 enforce payment or performance of the
Secured Obligations;

 

(b)                                 seize, collect, realize or obtain payment
with respect to the Pledged Securities;

 

(c)                                  preserve any rights of the Collateral
Agent, any Grantor or any other Person in respect of the Pledged Securities;

 

(d)                                 exercise or exhaust any of its rights and
remedies under this Agreement or with respect to the Pledged Securities;

 

(e)                                  protect the Pledged Securities from
depreciating in value or becoming worthless; and

 

(f)                                   institute proceedings for any of the
purposes listed above.

 

The Collateral Agent shall not be responsible for any loss occasioned by:

 

(a)                                 any sale or other dealing with the Pledged
Securities (whether on commercially reasonable terms or not); or

 

10

--------------------------------------------------------------------------------


 

(b)                                 the retention of, or failure to sell or
otherwise deal with the Pledged Securities, except, in each case, to the extent
caused by the gross negligence or wilful misconduct of the Collateral Agent.

 

5.4                               Rights and Remedies Cumulative

 

The Collateral Agent’s rights and remedies shall be cumulative and not in
substitution for any of the Collateral Agent’s rights or remedies under this
Agreement, the Credit Agreement, at law or in equity, whether or not the
Collateral Agent has pursued or is pursuing any other rights or remedies.

 

5.5                               Allocation of Proceeds

 

Except as expressly provided elsewhere in this Agreement, all proceeds received
by Collateral Agent in the event that an Event of Default shall have occurred
and not otherwise been waived, and the maturity of the Obligations shall have
been accelerated pursuant to Section 8.1 of the Credit Agreement and in respect
of any sale of, any collection from, or other realization upon all or any part
of the Pledged Securities shall be applied in full or in part by Collateral
Agent against, the Secured Obligations in the order of priority set out in
Section 9.2 of the U.S. Pledge and Security Agreement.

 

ARTICLE 6
GRANTOR WAIVER AND CONSENT

 

6.1                               Waiver

 

Each Grantor agrees not to assert against the Collateral Agent or any assignee
of the Collateral Agent, and acknowledges that the Collateral Agent’s or any
assignee’s rights shall not be subject to any claim, defense, demand, set-off or
other right, whether at law or in equity, that each Grantor has or may have
against the Collateral Agent or any assignee.

 

6.2                               Consent to Transfer of Pledged Securities

 

Notwithstanding any restrictions on transfer or any other provision of the
Partnership Agreement, in the event that an Event of Default shall have occurred
under the Credit Agreement and the Collateral Agent shall exercise any of its
rights and remedies with respect to the Pledged Securities of the Borrower, each
Grantor hereby irrevocably consents to the transfer of any such Pledged
Securities and all related management and other rights in the Borrower to the
Collateral Agent or any designee of the Collateral Agent.

 

ARTICLE 7
COLLATERAL AGENT’S WAIVER

 

7.1                               Collateral Agent’s Waiver

 

The Collateral Agent may, at any time:

 

(a)                                 waive in whole or in part any breach of this
Agreement, any Event of Default or any of the Collateral Agent’s rights and
remedies;

 

(b)                                 grant releases and discharges to each
Grantor in respect of the Pledged Securities; or

 

(c)                                  otherwise deal with each Grantor or with
the Pledged Securities and any security held by the Collateral Agent,

 

11

--------------------------------------------------------------------------------


 

all as the Collateral Agent may see fit without prejudice to the liability of
each Grantor to the Collateral Agent or the Collateral Agent’s rights under this
Agreement.  Each Grantor agrees that any waiver shall not be a waiver of any
other or subsequent breach of this Agreement or Event of Default and that any
failure by the Collateral Agent to exercise any of its rights or remedies shall
in no way affect or impair the Collateral Agent’s security interest or the
Collateral Agent’s rights and remedies.

 

ARTICLE 8
POWER OF ATTORNEY

 

8.1                               Grant

 

Each Grantor irrevocably constitutes and appoints the Collateral Agent as the
true and lawful attorney of each Grantor with power of substitution in the name
of each Grantor to do any and all acts and things, complete any endorsements or
registrations and execute and deliver all agreements, documents and instruments
as the Collateral Agent, in its sole discretion, considers necessary or
desirable to carry out the provisions and purposes of this Agreement or to
exercise its rights and remedies; provided that such power of attorney shall not
be exercised until an Event of Default has occurred and is continuing.  Each
Grantor ratifies and agrees to ratify all acts of any attorney taken or done in
accordance with this Section 8.1.  This power of attorney being coupled with an
interest shall not be revoked or terminated by any act and shall remain in full
force and effect until this Agreement has been terminated.

 

ARTICLE 9
GENERAL

 

9.1                               Notice

 

Any notice, consent or approval required or permitted to be given in connection
with this Agreement (in this Section referred to as a “Notice”) shall be in
writing and shall be sufficiently given if delivered, in the case of a Notice to
the Collateral Agent, in accordance with the Credit Agreement or, in the case of
a Notice to any Grantor, to the address specified for the Borrower in, and
otherwise in accordance with, the Credit Agreement.

 

9.2                               Continuing Security

 

The security constituted by this Agreement is not in substitution for any other
security for the Secured Obligations or for any other agreement between the
parties creating a security interest in all or part of the Pledged Securities,
whether made before or after this Agreement, and such security and such
agreements shall be deemed to be continuing and not affected by this Agreement
unless the Collateral Agent and each Grantor expressly provide to the contrary
in writing.

 

9.3                               Further Assurances

 

Each Grantor shall at all times do all such things and provide all such
assurances as may be reasonably required to consummate the transactions
contemplated by this Agreement, and shall provide such further documents or
instruments required by the Collateral Agent as may be reasonably necessary or
desirable to effect the purpose of this Agreement and carry out its provisions,
and for the better granting, transferring, assigning, charging, setting over,
assuring, confirming or perfecting (by registration, control or otherwise) the
security interest created under this Agreement and the priority accorded to such
security interest by law or under this Agreement or to enable Collateral Agent
to exercise and enforce its rights and remedies hereunder.

 

12

--------------------------------------------------------------------------------


 

9.4                               Filings

 

Each Grantor will promptly effect all registrations, filings, recordings and all
re-registrations, re-filings and re-recordings of or in respect of this
Agreement and the security interests created under this Agreement in all offices
in all jurisdictions and at such times as may be necessary or of advantage in
perfecting, maintaining and protecting the validity, effectiveness and priority
of such security interests.  The Collateral Agent is, however, authorized, at
its option, to make such registrations, filings or recordings or such
re-registrations, re-filings or re-recordings against each Grantor as the
Collateral Agent may deem necessary or appropriate to perfect, maintain or
protect the security interest created under this Agreement.

 

9.5                               Amendments and Waivers

 

No amendment, supplement, modification or waiver or termination of this
Agreement and, unless otherwise specified, no consent or approval by any party,
shall be binding unless executed in writing by the party to be bound.  To be
effective, any waiver by the Collateral Agent of any provision of this Agreement
or any of the Collateral Agent’s rights or remedies shall be in writing and
signed by the Collateral Agent.  Any waiver shall extend only to the particular
circumstances described in the waiver.

 

9.6                               Attornment

 

Each Grantor hereby irrevocably and unconditionally submits to the nonexclusive
jurisdiction of the courts of the Province of Ontario in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that Collateral Agent may otherwise have to bring any action or proceeding
relating to this Agreement against any Grantor or its properties in the courts
of any jurisdiction.  Each Grantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defence of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

9.7                               Discharge

 

This Agreement shall create a continuing security interest in the Pledged
Securities and shall remain in full force and effect until the Discharge of
Obligations, be binding upon each Grantor, its successors and assigns, and
inure, together with the rights and remedies of the Collateral Agent hereunder,
to the benefit of the Collateral Agent and its successors, transferees and
assigns.  Without limiting the generality of the foregoing, but subject to the
terms of the Credit Agreement, any Lender may assign or otherwise transfer any
Loans held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise.  Upon the Discharge of Obligations, the security interest granted
hereby shall automatically terminate hereunder and of record and all rights to
the Pledged Securities shall revert to the Grantors.  Upon any such termination
the Collateral Agent shall, at the Grantors’ expense, execute and deliver to the
Grantors or otherwise authorize the filing of such documents as the Grantors
shall reasonably request, including financing change statements to evidence such
termination.

 

13

--------------------------------------------------------------------------------


 

9.8                               Assignment and Enurement

 

This Agreement may be assigned by the Collateral Agent and any such assignee
shall be entitled to exercise any and all discretions, powers and rights of the
Collateral Agent under this Agreement.  No Grantor may assign this Agreement or
any of its rights or obligations under this Agreement.  All of the Collateral
Agent’s rights under this Agreement shall enure to the benefit of its successors
and assigns and all of each Grantor’s obligations under this Agreement shall
bind each Grantor and its heirs, executors, administrators, legal personal
representatives, successors and assigns.

 

9.9                               Execution and Delivery

 

This Agreement may be executed by the parties in counterparts and may be
executed and delivered by facsimile or other electronic means and all such
counterparts, facsimiles or other electronic means shall together constitute one
and the same agreement.

 

Each Grantor acknowledges receiving a copy of this Agreement and hereby waives
any right it has to receive a copy of any financing statement or financing
change statement with respect to any registrations made at the Ontario Personal
Property Registry, or any similar registries in other jurisdictions, pursuant
hereto.

 

- remainder of page intentionally left blank -

 

14

--------------------------------------------------------------------------------


 

IN WITNESS OF WHICH the parties hereto have duly executed this Agreement.

 

ATLANTIC POWER CORPORATION

ATLANTIC POWER GP II, INC.

as a Grantor

as a Grantor

 

 

 

 

By:

/s/ Terrence Ronan

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

CFO and Corporate Secretary

 

Title:

CFO and Corporate Secretary

 

 

By:

 

 

By:

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

Each of the Issuers agrees to be bound by the terms of this Agreement.

 

 

ATLANTIC POWER GP II, INC.,
as an Issuer

APLP HOLDINGS LIMITED PARTNERSHIP, by its general partner, ATLANTIC POWER GP
II, INC., as an Issuer

 

 

 

 

By:

/s/ Terrence Ronan

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

CFO and Corporate Secretary

 

Title:

CFO and Corporate Secretary

 

 

By:

 

 

By:

 

 

Name:

 

Name:

 

Title:

 

Title:

 

PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed:

 

 

GOLDMAN SACHS LENDING PARTNERS

LLC, in its capacity as Collateral Agent for the

benefit of the Secured Parties

 

 

 

By:

/s/ Charles D. Johnston

 

 

Name:

Charles D. Johnston

 

 

Title:

Authorized Signatory

 

 

PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE A
PLEDGED SECURITIES

 

HOLDER /
GRANTOR

 

ISSUER

 

CERTIFICATE
NO(S).

 

NUMBER
OF
SHARES
OR
UNITS

 

PERCENTAGE
OF TOTAL
OWNERSHIP
INTEREST

 

ISSUER’S
JURISDICTION

Atlantic Power Corporation

 

Atlantic Power GP II, Inc.

 

2

 

1 Common Share

 

100

%

British Columbia

Atlantic Power Corporation

 

APLP Holdings Limited Partnership

 

2

 

99.996% Partnership Interest

 

99.996

%

Ontario

Atlantic Power GP II, Inc.

 

APLP Holdings Limited Partnership

 

1

 

0.004% Partnership Interest

 

0.004

%

Ontario

 

--------------------------------------------------------------------------------